DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
In view of Applicant’s response filed on March 10, 2021, claims 1 and 3 are WITHDRAWN with claim 2 being examined.

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
With respect to claim 2, rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to an “algorithm for distributing content” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of an “algorithm for distributing content” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.
With respect to rejection under section 102, Applicant argues that Ginter does not teach or that the teachings of Ginter have different meanings from the claimed invention. For example that the “user preference” criteria should be understood as the Digital Media Distribution Computer System allowing a user to select a specific individual transmission source device only if the transmission source is not excluded from participating by copyright infringement or other problem concerns. That the cited Ginter patent description of user interface application (col. 26, lines 40-65) for enabling transaction approval or administrative environments does not seem to refer to a user’s selection of a copy transmission origin from possible sources and instead refers to other aspects of the transaction.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allowing a user to select a specific individual transmission source device only if the transmission source is not excluded from participating by copyright infringement or other problem concerns”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to second claimed transmission source selection criteria “data communication computer network transmission speed performance metrics” that the cited Ginter texts col. 36, lines 10-44 merely refers to the normally possible connection of digital media virtual distribution environment to clearinghouse, perhaps understood as interconnections between banks and other financial institutions which is wholly different than user or system selection of transaction endpoints devices based on connection performance between a digital media item transmission requesting device and many several possible transmission origination devices as claimed.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “user or system selection of transaction endpoints devices based on connection performance between a digital media item transmission requesting device and many several possible transmission origination devices”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the Digital media Distribution Computer system not serving mainly as a clearinghouse but instead as a digital media item copy authenticity tracking and verification marketplace mechanism service as compared to Ginter. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Digital media Distribution Computer system not serving mainly as a clearinghouse but instead as a digital media item copy authenticity tracking and verification marketplace mechanism service”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to third claimed transmission source selection criteria “individual user account copyright adherence metrics” that the cited patent text col. 36, lines 10-44 again refers to clearinghouse whereas the Digital Media Distribution Computer System patent claimed business process factor use of digital media item marketplace authenticity, authenticity tracking and verification mediation is what is intended by “individual account copyright adherence metrics”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Digital Media Distribution Computer System patent claimed business process factor use of digital media item marketplace authenticity, authenticity tracking and verification mediation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to fourth claimed transmission source selection criteria “geographic area copyright adherence metrics” that the cited Ginter text refers to options selected by a computer system user intending to publish a digital media item with a publication restriction of geographic area, whereas the Digital Media Distribution Computer System claim is for restricting a set of potential digital media item transmission source devices by completely eliminating potential source devices that are networked in a geographic area that has been problematically abnormal in regards to copyright infringement
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Digital Media Distribution Computer System claim is for restricting a set of potential digital media item transmission source devices by completely eliminating potential source devices that are networked in a geographic area that has been problematically abnormal in regards to copyright infringement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to fifth claimed transmission source selection criteria “system data processing task completion credit metrics” that the Digital Media Distribution Computer System patent application text does not explicitly give definitions as to system data processing task completion credits” but the implication from the detailed description and figures refers to credits for offering transmission source service and receive copy or unique item transmission commission.
In response Ginter clearly offers credits or commission to providers and retailers of the digital item content and for this reason the claim limitation is met and the rejection should be maintained.
In view of the foregoing, it is Examiner’s position that claim 2 is not patentable over Ginter and the rejection should be maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 2 is directed to a system implementation and methods of networked computing devices and system servers, which is a statutory category of invention, 
Step 2a: 
While claim 2 is directed towards a statutory category of invention, the claim is further directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea “for deterministically selecting a digital media copy transmission source from a plurality of possible system clients using a computer algorithm involving any of the following criteria” Put simply the claims recites the algorithm for distributing content. See grouping of abstract ideas 
A system implementation and methods of networked computing devices and system servers for deterministically selecting a digital media copy transmission source from a plurality of possible system clients using a computer algorithm involving any of the following criteria:
user preference, data communication computer network transmission speed performance metrics, individual user account copyright adherence metrics, geographic area copyright adherence metrics, and system data processing task completion credit metrics...….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a networked computing devices”; “system servers”; “computer algorithm”, “data communication computer network”, merely uses a computer as a tool to perform the abstract idea. The use of “a networked computing devices”; “system servers”; “computer algorithm”, “data communication computer network”,  does no more than generally link the abstract idea to a particular field of use, the use of “a networked computing devices”; “system servers”; “computer algorithm”, “data communication computer network”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a networked computing devices”; “system servers”; “computer algorithm”, “data communication computer network”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a networked computing devices”; “system servers”; “computer algorithm”, “data communication computer network”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of product survey regarding opinion of a consumer using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginter et al (hereinafter “Ginter”) U.S. Patent No. 5,892,900.

As per claim 2, Ginter discloses a system implementation and methods of networked computing devices and system servers for deterministically selecting a digital media copy transmission source from a plurality of possible system clients using a computer algorithm involving any of the following criteria:
user preference (col. 26, lines 37-65, which discloses “(b) stand-alone VDE applications that provide administrative environments for user activities such as: end-user preference specifications for limiting the price per transaction, unit of time, and/or session, for accessing history information concerning previous transactions,”), 
data communication computer network transmission speed performance metrics (col. 36, lines 10-44, which discloses that “Clearinghouse processing means would normally be connected to specialized I/O means, which may include high speed telecommunication switching means that may be used for secure communications between a clearinghouse and other VDE pathway participants.”),
 individual user account copyright adherence metrics (col. 36, lines 10-44, which discloses that “support the operation of a plurality of clearinghouses, including, for example, both financial and user clearinghouse activities, such as those performed by a client administrator in a large organization to assist in the organization's use of a VDE arrangement, including usage information analysis, and control of VDE activities by individuals and groups of employees such as specifying budgets and the character of usage rights available under VDE for certain groups of and/or individual, client personnel, subject to control information series to control information submitted by the client administrator.”), 
geographic area copyright adherence metrics (col. 303, lines 15-39, Which discloses that “The originating user may wish to permit distribution only to specific users, defined groups of users, defined geographic areas, users authorized to act in specific organizational roles, or a combination of any or all such attributes.”), and 
system data processing task completion credit metrics (col. 46, lines 55-60, which discloses financial service (e.g., credit) providers.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 6, 2021